Citation Nr: 1524173	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for status post fracture of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to March 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection for status post fracture of the left tibia and fibula.

In October 2014, the Board remanded the case to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Residual to fracture of the left tibia and fibula results in lower leg pain and diminished endurance for weightbearing that produces slight disability of the lower leg.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but not higher, for residuals of a fracture to the left tibia and fibula have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

VA provided the Veteran notice in a letter issued in September 2009, before the initial decision on the claim. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. That letter also informed the Veteran how VA assigns disability ratings and effective dates.

The Veteran's claims file contains service treatment records, post-service treatment records, and reports of VA examinations. The VA examination reports are adequate to allow a determination on the claim.

In the October 2014 Board remand, the Board instructed VA to obtain VA records indicating whether the Veteran had reported for orthopedic appointments in 2012 and 2013. The Board instructed the RO to obtain records of more recent VA treatment of the Veteran. The Board instructed the RO to schedule the Veteran for a VA medical examination to ascertain the current severity of the left leg disability. The RO obtained VA records showing the history of the Veteran's attendance of orthopedic appointments in 2012 and 2013. The RO obtained records of more recent VA treatment of the Veteran. The Veteran had a VA medical examination addressing the current severity of the left leg disability. The report from that examination and an addendum to that report are in the claims file. The Board is satisfied that there has been substantial compliance with the remand directives. Additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Left Tibia and Fibula Fracture

The Veteran contends that residuals to service-connected fracture of his left tibia and fibula warrants a higher, compensable disability rating. The Veteran separately sought service connection for left knee disability secondary to the residuals of left tibia and fibula fracture. The RO denied that claim, and the Veteran did not perfect an appeal of that denial.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The United States Court of Appeals for Veterans Claims (Court) has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO evaluated the fracture residuals under 38 C.F.R. § 4.71a, Diagnostic Code 5262, which addresses impairment of the tibia and fibula. Under that code, a 40 percent disability rating is assigned for nonunion, with loose motion, requiring brace. With malunion, and knee or ankle disability, a 30 percent rating is assigned if that disability is marked, 20 percent if moderate, and 10 percent if slight.

In his September 2009 claim, the Veteran reported that his left leg disability was manifested by pain and swelling. He stated that after standing too long he could barely walk or stand. In September 2009, a person who knew the Veteran wrote that she noticed that the Veteran had daily left leg pain and could not stand for long or short periods. She stated that sometimes when he went to stand the leg buckled under him. She reported that he took analgesics frequently to address the pain.

In VA primary care in September 2010, the Veteran reported having left leg pain since he sustained tibia and fibula fractures in service in the late 1980s. He indicated that he took analgesics for the pain. The treating clinician found that he had a normal gait and full muscle strength in all extremities. In May 2011, the Veteran stated that ibuprofen was not helping the pain in his left leg. X-rays of his left lower leg shower some thickening of the bone felt to be due to changes from old trauma. In August 2011, he reported that with excessive standing or walking he had severe pain in his lower extremities. A VA physician completed a form for the Veteran to get a certificate of disability from a local transit system. 

On VA medical examination in October 2011, the Veteran reported constant pain in his left lower leg and knee. He indicated that he intermittently, but frequently, used a cane when walking. He stated that his left leg problem limited him to between a quarter mile and a mile of walking. He indicated that he worked part time as a cook. The examiner noted that the Veteran had an antalgic gait. There was no limitation of motion of the left knee.

In an October 2011 statement, the Veteran wrote that his left leg pain was so severe that he could not walk. He stated that sometimes it kept him from finishing grocery shopping. He stated that he avoided activity that required standing or walking, and that he could not keep a job because he could not bear weight on his left leg for a long time.

On VA examination in June 2013, the Veteran reported ongoing left leg pain, worse with prolonged standing. The examiner found no limitation of motion of the left knee and no evidence of pain with motion of the left knee. The examiner found that he had no functional loss or impairment of the left lower leg.

A June 2013 bone scan of the Veteran's left lower leg showed no acute bony abnormality, fracture, or dislocation. There was slight thickening of the cortex in the distal third of the fibula.

In VA primary care in January and April 2014, the Veteran reported chronic left leg pain.

On VA examination in December 2014, the Veteran reported pain in the left lower extremity, most prominent after prolonged ambulation. He did not indicate that he used any assistive devices with walking. The examiner stated that the Veteran did not report any functional loss or functional impairment of the leg. The examiner found evidence of slight and focal tenderness on palpation to the mid medial aspect of the left tibia. The examiner stated that x-rays showed excellent healing of old nondisplaced fractures of the left tibia and fibula. In a February 2015 addendum to the December 2014 examination report, the examiner stated that imaging showed no nonunion or malunion of the left tibia and fibula. He stated that cortical thickening, as shown on imaging, represents a healed process and should not result in functional impairment. He opined that obesity contributed to the pathology in the Veteran's left leg.

Imaging of the Veteran's left tibia and fibula show cortical thickening, without any residual nonunion or malunion. The Veteran has reported ongoing left leg impairment, however, specifically pain and resulting reduction of endurance in weightbearing. He is competent to those symptoms. His reports have been consistent, which contributes to their evidentiary weight. The VA physician who examined him in December 2014 found evidence of tenderness at the site of a healed fracture. Based on the evidence of pain and diminished endurance residual to the healed fractures, the Veteran's left leg has slight functional impairment and disability comparable to knee or ankle disability that would warrant a 10 percent rating under Diagnostic Code 5262. The Board therefore finds that it is reasonable to grant a 10 percent rating for the lower leg disability.

The left leg pain and diminished endurance makes the Veteran unable to bear weight on his left leg for long periods. The leg disability does not preclude modest amounts of standing and walking, or produce other impairment that would rise to the level of moderate disability. A rating higher than 10 percent therefore is not warranted.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's left tibia and fibula fracture residuals have not required frequent hospitalizations. He has asserted that limitations on weightbearing made him unable to keep a job. Records of VA treatment and examinations in 2009 through 2011, however, reflect his reports that he held employment at most times. Through that period, then, the leg disability does not appear to have markedly interfered with employment. His left leg disability has not suggested an exceptional or unusual disability picture, then, and it is not necessary to refer the rating issue for consideration of extraschedular ratings. 

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The RO granted, effective May 1, 2012, a total disability rating based on individual unemployability (TDIU). That rating was based in large part on a service-connected psychiatric disorder rated at 70 percent. During the period prior to May 2012, the Veteran asserted that his leg disability impeded standing enough to make him unemployable. As noted above, though, he reported holding employment through much of that period. The Board concludes therefore that the record did not indirectly raise the issue of unemployability before the Veteran directly raised that issue.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial 10 percent disability rating for status post fracture of the left tibia and fibula is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


